Exhibit 10.3

HANSEN MEDICAL, INC.

May 12, 2014

Will Sutton

Dear Will:

Hansen Medical, Inc. (the “Company”) is pleased to offer you the opportunity to
earn an aggregate of $200,000 in cash retention bonuses. $50,000 will be earned
on each of September 30, 2014, March 31, 2015, September 30, 2015 and March 31,
2016 (each, a “Retention Date”), subject to your continuous employment with the
Company through the applicable Retention Date. To the extent earned, each bonus
will be paid in a lump sum with the Company’s next regularly scheduled payroll
following the applicable Retention Date. Each bonus will be reduced by
applicable withholding taxes and other deductions required by law.

Nothing in this letter alters in any way your at-will employment relationship
with the Company and therefore, you and the Company continue to have the right
to terminate your employment with the Company at any time and for any reason,
with or without cause.

If you have any questions regarding this letter you may contact me. This letter
constitutes the entire agreement between you and the Company regarding the
bonuses described herein; provided, however, that this letter does not replace
or modify the terms of any other cash bonus opportunities for which you are
eligible. Finally, this letter may only be modified in an express written
agreement signed by you and a duly authorized officer of the Company.



--------------------------------------------------------------------------------

Very truly yours, HANSEN MEDICAL, INC. By:  

/s/ Christopher P. Lowe

Title:  

/s/ Interim CEO

 

Accepted and agreed to:

/s/ Will Sutton

Will Sutton Dated: May 12, 2014

 

2